Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
In response to the previous Office action, a non-Final rejection (mailed on 07/06/2021), Applicants filed a response and amendment received on 11/05/2021.  Said amendment canceled Claims 7 and 14-19, and amended Claims 1, 3, 4, 6, 8 and 20, and added Claims 21-27.  

Election/Restriction
Applicant's election with traverse of Group I, Claims 1-3 and 8-11 in the response filed on 11/05/2021, is acknowledged.  
Applicants argue that based on the currently amendment to claims, Schafer et al. is no longer a prior art, and therefore, the special technical feature does exist.  
Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons.  Even though Schafer et al. do not teach the specific Q509K substitution, the claimed invention of Group I is still obvious over the combined teachings of Schafer et al. (US Patent No. 9315787) in view of Airaksinen et al. (Nucleic Acids Research, 1998, Vol. 26, No. 2, pg. 576-581), Folz et al. (Journal of Biological Chemistry, 1988, Vol. 263, No. 4, pg. 2070-2078), Yamagami et al. (“Mutant Taq DNA polymerases with improved elongation ability as a useful reagent for genetic 
For the reasons provided above, and in the previous Office Action mailed on 07/06/2021, this restriction requirement is deemed proper, and therefore, it is made final.
Claims 4-6, 12, 13 and 20 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.  

Newly submitted claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: These claims are drawn to a method of using the elected DNA polymerase Group I and the non-elected DNA polymerase Group II (italicized for added emphasis).  The DNA polymerase of elected Group I could be utilized in alternative methods such as methods of structure determination (e.g. NMR, crystallography, cryo-EM, etc.).  
Since applicant has received an action on the merits for the originally presented invention of Group I, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The previous rejection of Claims 1-3, 7, 9-11, 14 and 15 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Schafer et al. (US Patent No. 9315787), is withdrawn by virtue of Applicants’ amendment. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

maintained.
Claims are drawn to a DNA polymerase having reverse transcription activity and having 93% or more identity to the amino acid sequence of SEQ ID NO: 1, wherein the DNA polymerase comprises an amino acid modification at at least one position selected from the group consisting of position 509 and position 744, and wherein the amino acid modification at position 509 of SEQ ID NO: 1 is substitution with an amino acid selected from the group consisting of histidine and arginine; and/or wherein the amino acid modification at position 744 of SEQ ID NO: 1 is substitution with an amino acid selected from the group consisting of histidine, lysine, and arginine.
Schafer et al. teach a Thermus thermophilus DNA polymerase (SEQ ID NO: 41, which is 100% identical to Applicants’ SEQ ID NO: 1, see below sequence alignment) comprising Q509K mutation (see Table 3 under columns 19 and 20).  It is noted by the Examiner that a polypeptide having 100% identity to Applicants’ SEQ ID NO: 1 would inherently have the reverse transcription activity.  
Claims 9-11 are included in this rejection because they recite functions that are inherent to the Thermus thermophilus DNA polymerase (SEQ ID NO: 41, which is 100% 
Therefore, teachings of Schafer et al. anticipate Claims 1-3, 7, 9-11, 14 and 15.
Score
Expect
Method
Identities
Positives
Gaps
Frame
1664 bits(4309)
0.0()
Compositional matrix adjust.
834/834(100%)
834/834(100%)
0/834(0%)


Features:
Query  1    MEAMLPLFEPKGRVLLVDGHHLAYRTFFALKGLTTSRGEPVQAVYGFAKSLLKALKEDGY  60
            MEAMLPLFEPKGRVLLVDGHHLAYRTFFALKGLTTSRGEPVQAVYGFAKSLLKALKEDGY
Sbjct  1    MEAMLPLFEPKGRVLLVDGHHLAYRTFFALKGLTTSRGEPVQAVYGFAKSLLKALKEDGY  60

Query  61   KAVFVVFDAKAPSFRHEAYEAYKAGRAPTPEDFPRQLALIKELVDLLGFTRLEVPGYEAD  120
            KAVFVVFDAKAPSFRHEAYEAYKAGRAPTPEDFPRQLALIKELVDLLGFTRLEVPGYEAD
Sbjct  61   KAVFVVFDAKAPSFRHEAYEAYKAGRAPTPEDFPRQLALIKELVDLLGFTRLEVPGYEAD  120

Query  121  DVLATLAKKAEKEGYEVRILTADRDLYQLVSDRVAVLHPEGHLITPEWLWEKYGLRPEQW  180
            DVLATLAKKAEKEGYEVRILTADRDLYQLVSDRVAVLHPEGHLITPEWLWEKYGLRPEQW
Sbjct  121  DVLATLAKKAEKEGYEVRILTADRDLYQLVSDRVAVLHPEGHLITPEWLWEKYGLRPEQW  180

Query  181  VDFRALVGDPSDNLPGVKGIGEKTALKLLKEWGSLENLLKNLDRVKPENVREKIKAHLED  240
            VDFRALVGDPSDNLPGVKGIGEKTALKLLKEWGSLENLLKNLDRVKPENVREKIKAHLED
Sbjct  181  VDFRALVGDPSDNLPGVKGIGEKTALKLLKEWGSLENLLKNLDRVKPENVREKIKAHLED  240

Query  241  LRLSLELSRVRTDLPLEVDLAQGREPDREGLRAFLERLEFGSLLHEFGLLEAPAPLEEAP  300
            LRLSLELSRVRTDLPLEVDLAQGREPDREGLRAFLERLEFGSLLHEFGLLEAPAPLEEAP
Sbjct  241  LRLSLELSRVRTDLPLEVDLAQGREPDREGLRAFLERLEFGSLLHEFGLLEAPAPLEEAP  300

Query  301  WPPPEGAFVGFVLSRPEPMWAELKALAACRDGRVHRAADPLAGLKDLKEVRGLLAKDLAV  360
            WPPPEGAFVGFVLSRPEPMWAELKALAACRDGRVHRAADPLAGLKDLKEVRGLLAKDLAV
Sbjct  301  WPPPEGAFVGFVLSRPEPMWAELKALAACRDGRVHRAADPLAGLKDLKEVRGLLAKDLAV  360

Query  361  LASREGLDLVPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEDAAHRALLSERLHRNLLK  420
            LASREGLDLVPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEDAAHRALLSERLHRNLLK
Sbjct  361  LASREGLDLVPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEDAAHRALLSERLHRNLLK  420

Query  421  RLEGEEKLLWLYHEVEKPLSRVLAHMEATGVRLDVAYLQALSLELAEEIRRLEEEVFRLA  480
            RLEGEEKLLWLYHEVEKPLSRVLAHMEATGVRLDVAYLQALSLELAEEIRRLEEEVFRLA
Sbjct  421  RLEGEEKLLWLYHEVEKPLSRVLAHMEATGVRLDVAYLQALSLELAEEIRRLEEEVFRLA  480

Query  481  GHPFNLNSRDQLERVLFDELRLPALGKTQKTGKRSTSAAVLEALREAHPIVEKILQHREL  540
            GHPFNLNSRDQLERVLFDELRLPALGKTQKTGKRSTSAAVLEALREAHPIVEKILQHREL
Sbjct  481  GHPFNLNSRDQLERVLFDELRLPALGKTQKTGKRSTSAAVLEALREAHPIVEKILQHREL  540

Query  541  TKLKNTYVDPLPSLVHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAF  600
            TKLKNTYVDPLPSLVHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAF
Sbjct  541  TKLKNTYVDPLPSLVHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAF  600

Query  601  VAEAGWALVALDYSQIELRVLAHLSGDENLIRVFQEGKDIHTQTASWMFGVPPEAVDPLM  660

Sbjct  601  VAEAGWALVALDYSQIELRVLAHLSGDENLIRVFQEGKDIHTQTASWMFGVPPEAVDPLM  660

Query  661  RRAAKTVNFGVLYGMSAHRLSQELAIPYEEAVAFIERYFQSFPKVRAWIEKTLEEGRKRG  720
            RRAAKTVNFGVLYGMSAHRLSQELAIPYEEAVAFIERYFQSFPKVRAWIEKTLEEGRKRG
Sbjct  661  RRAAKTVNFGVLYGMSAHRLSQELAIPYEEAVAFIERYFQSFPKVRAWIEKTLEEGRKRG  720

Query  721  YVETLFGRRRYVPDLNARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLREMGAR  780
            YVETLFGRRRYVPDLNARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLREMGAR
Sbjct  721  YVETLFGRRRYVPDLNARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLREMGAR  780

Query  781  MLLQVHDELLLEAPQARAEEVAALAKEAMEKAYPLAVPLEVEVGMGEDWLSAKG  834
            MLLQVHDELLLEAPQARAEEVAALAKEAMEKAYPLAVPLEVEVGMGEDWLSAKG
Sbjct  781  MLLQVHDELLLEAPQARAEEVAALAKEAMEKAYPLAVPLEVEVGMGEDWLSAKG  834

Schafer et al. do not teach said Thermus thermophilus DNA polymerase comprising a mutation at Q509 to histidine or arginine; and/or a mutation at E744 to histidine, lysine or arginine. 
The reference of Airaksinen et al. teaches a method of site-saturation mutagenesis, wherein a single amino acid can be replaced by any other amino acid, which, according to the reference is useful for studying a small, well conserved region of a protein “that is assumed or known to have a functional role” (p. 576, left column). The reference provides advantages of using site-saturation mutagenesis over simple site-directed mutagenesis, namely “several different amino acid substitutions are gained by the same effort” and “additional information can be obtained concerning the nature of acceptable substitutive amino acids” (p. 576, left column).  The reference of Folz et al. is cited as demonstrating the use of site-saturation mutagenesis for analyzing the functional role of a particular amino acid in a protein, wherein an Ala residue was replaced with amino acids having altered characteristics with respect to acidity, basicity, aromaticity, hydrophobicity, and volume (p. 2070, abstract and p. 2076, Table 1).
Yamagami et al. teach a Taq (Thermus aquaticus) polymerase comprising E742 mutation to histidine, lysine or arginine (see “RA”, “KR” and “HA” on page 7 left column; 
It would have been obvious for a person of ordinary skill in the art (POSITA) at the time of filing to combine the teachings of Schafer et al. and Yamagami et al. with that of Airaksinen et al. and Folz et al. to perform site-saturation mutagenesis of said Thermus thermophilus DNA polymerase at positions Q509 and/or E744 to any of the other 19 amino acids, especially the positively charged amino acids His, Arg and Lys.  A POSITA would have been motivated to make and use such Thermus thermophilus DNA polymerase because [1] DNA polymerases from Thermus thermophilus and Thermus aquaticus (also known as Taq polymerase) are used interchangeably (see Table 1 in columns 15-16 of Schafer et al.), and as such, a POSITA can easily determine the equivalent amino acid residues from a sequence alignment result as they are highly homologous as discussed by Schafer et al. in Table 3, which shows that E507K of a Taq polymerase (SEQ ID NO: 38) corresponds to Q509K Thermus thermophilus DNA polymerase (SEQ ID NO: 41) (Likewise, a POSITA would be able to easily note that E742 of the Taq polymerase corresponds to E744 of the Thermus thermophilus DNA polymerase, see Fig. 1 A-C); [2] the use of site-saturation mutagenesis over simple site-directed mutagenesis to replace the specific amino acids, as noted by Airaksinen et al., is that site-saturation mutagenesis is advantageous over simple site-directed mutagenesis, especially when the region is well known; and [3] substituting amino acid residues to positively charged amino acids such as His, Arg or Lys, in order to increase processivity, especially in DNA polymerases which interact with negatively charged 
As discussed in KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), it is considered obvious to combine prior art elements known to be used in equivalent fields of endeavor together into a single combination.  These references clearly show that substituting amino acid residues 509 and 744 to a positively charged His, Arg or Lys in the Thermus thermophilus DNA polymerase from the corresponding residues 507 and 742 the Taq polymerase were known to be used in equivalent fields of endeavor; thus, it is considered obvious to combine them together.
Furthermore, a POSITA would have had a reasonable expectation of success to make and use such Thermus thermophilus DNA polymerase because all of the required biochemical reagents and techniques were known and readily available as evidenced by Schafer et al., Yamagami et al., Airaksinen et al. and Folz et al. prior to the filing of the instant application.  For the reasons provided herein, the invention as claimed is prima facie obvious over the combined teachings of the prior art.

Applicants’ Arguments:
Applicant notes that a DNA polymerase obtained by modifying Taq polymerase of Yamagami et al. and a DNA polymerase obtained by modifying Tth DNA polymerase of Schafer et al. would exhibit different effects even when the modifications are similar. 
For example, the experimental data set forth in Tables 3 to 5 of the present application show that modification of the amino acid at position 507 or 742 of Taq DNA polymerase achieved no noticeable effect, while modification of the amino acid at 
In particular, Applicant notes that, in Table 3, "A" indicates that amplification was observed although the band was thin. In Table 4 (in the "15 seconds" sub-column of the "Amplification time" column), the modified Taq DNA polymerases were evaluated to be "A," while the Tth (SEQ ID NO: 1) and ZOS (SEQ ID NO: 2) DNA polymerases modified in a similar manner were evaluated to be "o," which indicates that amplification was observed. 
In Table 5, which shows the results obtained by using blood samples, the modified Taq DNA polymerases were evaluated to be "A," while the Tth (SEQ ID NO: 1) and ZOS (SEQ ID NO: 2) DNA polymerases modified in a similar manner were evaluated to be "o."Page 11 of 14 
 Accordingly, Tth (SEQ ID NO: 1) and ZOS (SEQ ID NO: 2) DNA polymerases with modification of the amino acid at position 509 or 744 achieved better effects than Taq DNA polymerases with similar modification of the amino acid at position 507 or 742. 
Based on the differences between Tth and Taq DNA polymerases known in the art and described in the present application, a person of ordinary skill in the art would not have reasonably expected that modifications made to Taq DNA polymerase would exert similar effects in Tth DNA polymerases. As such, a person of ordinary skill in the art would not have a credible reason to combine the teachings of the cited references. 
Furthermore, the existence of unexpected benefits provided by the present invention rebut the obviousness position recited in the Office Action, even if the 
The mutated Thermus thermophilus (Tth) DNA polymerase of the present invention has strong reverse transcription activity, which enables the reverse transcription reaction to be completed within a short period of time, i.e., within 5 minutes or less. In particular, Example 7 of the present application demonstrates that the use of the mutated Tth DNA polymerase of the present invention achieved nucleic acid amplification with higher efficiency than the use of a wild-type Tth DNA polymerase under the 1-minute and 5-minute reverse transcription reaction conditions. 
Additionally, Applicant notes that the use of the mutated Tth DNA polymerase of the present invention enables nucleic acid amplification with an extension time per kb of 30 seconds or less. This effect is demonstrated in Example 4 of the present application, which shows that the mutated Tth DNA polymerase of the present invention achieved nucleic acid amplification under the 15-second extension conditions. 
Furthermore, the mutated Tth DNA polymerases of the present invention also exhibit excellent storage stability as compared to other Tth DNA polymerases (e.g., than the Q509K mutated Tth DNA polymerase). Specifically, the experimental data set forth in Table 7 for 
 Example 8 of the present application show that Q509R mutated Tth DNA polymerase had higher storage stability than Q509K mutated Tth DNA polymerase in the storage stability test at 37 °C for 4 weeks. 
A person of ordinary skill in the art could not have predicted these superior effects based on the teachings of the cited references, such that these superior effects 
For all of the above-described reasons, the present invention - as defined by claims 1- 3 and 9-11 - would not have been obvious to a person of ordinary skill in the art at the relevant time in view of the combined disclosures of the cited references.

Examiner’s Explanation:
Contrary to Applicants’ allegation, there are no “unexpected results” shown in Applicants’ Tables.  For instance, Table 2 shows amplification of 3.6kb wherein the wild-type Taq polymerase had “X”.  However, with the E507K, E507R, E742K or E742R mutation, Taq polymerase resulted in “O”.  Tth polymerase’s corresponding mutation at Q509 and E744 to K or R resulted is similar changes from “X” to “O”. (see below Applicants’ Table 2 marked with rectangles).  Taken from these data, in addition to other Tables 3-5, a POSITA would have concluded that there is no disclosure of “unexpected results”.  Therefore, as explained in the above rejection, one would have been motivated to make and use the claimed invention because [1] substituting amino acid residue Q509K of Tth DNA polymerase as taught by Schafer et al. to other positively charged amino acids H or R, or [2] substituting E744 of Tth DNA polymerase to H, K or R based on Yamagami et al., i.e., analogous mutation of E742H, K or R in Taq DNA pol.) increases processivity, especially in orthologous DNA polymerases which interact with negatively charged nucleic acids.  For the reasons provided herein and in the prima facie obvious over the combined teachings of the prior art.  
[AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    693
    694
    media_image1.png
    Greyscale


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JAE W LEE/
Examiner, Art Unit 1656



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656